                       TRANSCRIPT ORDER FORM - DIRECTIONS ON THE REVERSE SIDE
                      Case 2:15-cv-00880-TC Document 101 Filed 08/28/19 Page 1 of 3
PART I - To be completed by appellant within fourteen days of filing the notice of appeal.

Short Title: LaRowe v. Crowson                           District Court Number: 2:15-cv-00880-TC
District: Utah (Central)                                 Circuit Court Number: 19-4120
Name of Attorney/Pro Se Party: Shawn McGarry, Gary T. Wight and Jurhee A. Rice
Email Address: smcgarry@kippandchristian.com; gwight@kippandchristian.com; jrice@kippandchristian.com
    Name of Law Firm/Office: Kipp and Christian, P.C. Telephone: 801-521-3773
    Address: 10 Exchange Place 4th Floor Salt Lake City UT 84111
    Attorney for: Judd LaRowe, M.D.
Name of Court Reporter: Kelly Hicken
Name of Court Reporter (if ordering from more than one):___________________________________
PART II- Complete SECTION A (if not ordering a transcript) or SECTION B (if ordering transcript(s)).

SECTION A -     I HAVE NOT ORDERED A TRANSCRIPT BECAUSE
                [] A transcript is not necessary for this appeal;
                [] The necessary transcript is already on file in District Court; or
                [] The necessary transcript was ordered previously in appeal
                     number _____________________________________________

SECTION B -     I HEREBY ORDER THE FOLLOWING TRANSCRIPT(S):
                 (Specify the date and proceeding in the space below)

Voir dire:_____________________________________        Opening Statements:_______________________________
Trial proceedings: ___________________________         Closing Arguments:________________________________
Jury Instructions: ____________________________        Other Proceedings: Motion Hearing 12/19/18
Post-Trial Hearings: __________________________        Other Proceedings:
                        (Attach additional pages if necessary)

          [X] I will pay the cost of the transcript. My signature on this form is my agreement to pay for
            the transcript ordered on this form.

          [] This case is proceeding under the Criminal Justice Act.

           IF THIS APPEAL IS PROCEEDING UNDER THE CJA PLEASE NOTE YOU MUST ALSO TAKE ALL
           STEPS REQUIRED IN EVOUCHER IN ORDER TO COMPLETE PAYMENT ARRANGEMENTS.

NOTE: Leave to proceed in forma pauperis does not entitle appellant to a free transcript. An order of the district court
allowing payment for the transcript at government expense must be obtained. See 28 U.S.C. §753(f).
                                               CERTIFICATE OF COMPLIANCE
I certify that I have read the instructions on the reverse of this form and that copies of this transcript order form have
been served on the court reporter (if transcript ordered), the Clerk of U.S. District Court, all counsel of record or
pro se parties, and the Clerk of the U.S. Court of Appeals for the Tenth Circuit. I further certify that satisfactory
arrangements for payment for any transcript ordered have been made with the court reporter(s).

Signature of Attorney/Ordering Party: /s/ Gary T. Wight                  Date: 8/28/19
  PART III -        To be completed by the court reporter after satisfactory financial arrangements have been made.
                                 Case 2:15-cv-00880-TC Document 101 Filed 08/28/19 Page 2 of 3
  Upon completion, please file one copy with the Clerk of the U.S. Court of Appeals and one copy with the Clerk of the U.S.
  District Court.

  Date arrangements for payment completed: ________________________
  Estimated completion date: ___________________________________________
  Estimated number of pages: ___________________________________________
  I certify that I have read the instructions on the reverse side and that adequate arrangements for payment have been
  made.

  Signature of Court Reporter: _________________________________________              Date:_________________________




                                               DIRECTIONS FOR USING THIS FORM

            This form requires multiple distribution, service and filing. The responsibilities of each party
            and the court reporter are described below.

            1. APPELLANT
            Whether or not a transcript is ordered, appellant or his counsel must complete Part I and
            Part II of this form. Upon completion, appellant must serve a copy on:
                      a. the Court Reporter (if a transcript is ordered),
                      b. all parties,
                      c. the Clerk of the U.S. District Court, and
                      d. the Clerk of the U.S. court of Appeals.

            If a transcript is ordered, the appellant must obtain execution of this form by the court
            reporter(s) who recorded the proceedings. Within the 14-day period allowed for ordering the
            transcript under Fed. R. App. P. 10(b)(1), appellant must make adequate arrangements for
            payment for the transcript. The Court Reporter may require a deposit equal to the full
            estimated cost of the transcript. See 28 U.S.C. §753(f).

            Unless the entire transcript is ordered, appellant shall serve on appellee(s) a statement of the
            issues he intends to present on appeal. See Fed. R. App. P. 10(b)(3). The Docketing Statement
            required by 10th Cir. R. 3.4 fulfills this requirement.

            Those portions of the transcripts that are filed that are pertinent to the appeal must be included
            in appellant's appendix or, in cases where counsel is appointed, designated for inclusion in the
            record on appeal. See 10th Cir. R. 10.2.2, 10.3.2(d) and 30.1.1.

            2. APPELLEE
            Unless the entire transcript is ordered, appellee may, within 28 days of filing of the notice of
            appeal, file and serve on appellant a designation of additional transcript to be included. If,
            within 14 days, appellant does not order and pay for the transcript so designated, appellee may,
            within a further 14 days, order and pay for the transcript or move in the district court for an
            order compelling appellant to do so. See Fed. R. App. P. 10(b)(3).

            3. COURT REPORTER
            After receipt of this form and after satisfactory financial arrangements have been made,
            the court reporter shall complete Part III of this form and certify the date the transcript was
            ordered and estimate the date it will be completed. The estimated completion date must
A-8 Transcript Order Form 4/97
comply with the Tenth Circuit Judicial Council's mandated district court Court Reporter
               Case 2:15-cv-00880-TC Document 101 Filed 08/28/19 Page 3 of 3
Management Plans. Transcripts in a criminal case (includes 28 U.S.C. §§2241, 2254, 2255) shall
be filed within 30 days of the date arrangements for payment are made. Transcripts in a civil
case shall be filed within 60 days of the date arrangements for payment are made. Court
Reporters are subject to a mandatory fee reduction if transcripts are not timely filed. See
Appellate Transcript Management Plan for the Tenth Circuit, 10th Cir. R., App. B.

The completed form must be served on:
       a. the Clerk of the District Court and
       b. the Clerk of the Court of Appeals.
